Military pay; active duty pay.—Plaintiff, a former Commander in the Regular Navy who was released from active duty and honorably discharged with severance pay on June 30, 1958, seeks to recover active duty pay from July 1, 1958, to July 21, 1958, which claim was excepted from the dismissal of plaintiff’s claims by order of the court of June 8, 1965. 173 Ct. Cl. 1184, cert. denied, 383 U.S. 957 (1966). On June 27, 1958, three days prior to the effective date of plaintiff’s discharge, he obtained a temporary restraining order from a judge of the United States District Court for the District of Columbia restraining the Secretary of the Navy from effecting plaintiff’s discharge. On July 17, 1958, an order was entered by the United States Court of Appeals, District *1195of Columbia Circuit, denying plaintiff’s motion for stay of enforcement of the statutory provisions, 10 U.S.C. § 6384, and for an extension of the temporary restraining order. The Commander of the Puget Sound Naval Shipyard was thereupon notified by the Secretary of the Navy to execute the Secretary’s orders relative to plaintiff’s discharge on July 21, 1958, with pay and allowances to be computed through June 30, 1958, the date specified in the Secretary’s orders of March 6, 1958. Both parties have moved for summary judgment. Upon consideration of the motions and without oral argument, the court on October 20, 1967, ordered that defendant’s cross motion for summary judgment be granted and the petition dismissed.